DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gombash (US 2006/0053593).
Claim 1. Gombash discloses an apparatus and process for opening filamentary tows, the opening system comprising two pairs of rollers. In use, tow 15 (continuous sheet of material) is pulled from bale(s) 10 through the banding jet 20 and tension rollers 30, 35 by the first opening roller pair 45, 50. Then the tow is delivered from the first opening roller pair 45, 50 along a horizontal plane (transport direction) to the second opening roller pair 75, 80 (crimping rollers) (Figure 1; [0017]). First opening roller pair 45, 50 and second opening roller pair 75, 80 work together to open the coherent tow 15. First opening roller pair 45, 50 consists of an upper roller 45 and a lower roller 50. Upper roller 45 may be a smooth faced metal or a textured metal, preferably a textured metal roller. Lower roller 50 is a smooth faced rubber roller. Second opening roller pair 75, 80 consists of an upper roller 75 and a lower roller 80. 
Claim 2. Gombash discloses that upper roller (first roller) may be a smooth faced metal or a textured metal, preferably a textured metal roller ([0022]).
Claims 3 and 6. Gombash discloses that lower roller (second roller) is a smooth faced rubber roller ([0022]).
Claim 8. Gombash discloses that the filamentary tow is any synthetic polymer tow, for example polyolefin, polyester, and cellulosics, where cellulose acetate tows are preferred ([0015]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gombash (US 2006/0053593) in view of Wagner (US 6739024).
Claim 4. Gombash discloses that in the embodiments that use polyurethane rollers, the rollers may be solid polyurethane rollers or have polyurethane roller covers ([0025]). However, Gombash does not explicitly disclose the material of the roller core upon which the roller cover is disposed, or specifically that the smooth surface rollers 50, 80 (second roller) include a portion made of metal in addition to the polyurethane rubber cover.
Wagner discloses a method and device for producing a non-woven web, wherein the web is passed through a roller stack comprising rollers 10a and 10b which are a positive and a negative roller such that protuberances such as strips and projections arranges on the surface of one of the rollers mesh with matching grooves and cavities on the surface of the opposite roller to give the web a texture (Column 2, lines 45-57). Wagner teaches that it is particularly advantageous to use rollers for the positive and negative rollers that include a metal core and whose roll sleeve surface is formed by a plastic coating of the roller core (Column 2, lines 61-64).
Since Wagner teaches a crimping roller made of a metal core having a roll sleeve surface is formed by a plastic coating (Column 2, lines 61-64), it would have been obvious to one of ordinary skill in the art before the effective filing date that the smooth 

Claim 7. Gombash discloses the method of claim 1 but does not explicitly disclose that the smooth surface rollers 50, 80 (second roller) include a plurality of helical ridges. 
Wagner discloses a method and device for producing a non-woven web, wherein the web is passed through a roller stack comprising rollers 10a and 10b which are a positive and a negative roller such that protuberances such as strips and projections arranges on the surface of one of the rollers mesh with matching grooves and cavities (plurality of helical ridges) on the surface of the opposite roller to give the web a texture (Column 2, lines 45-57).
Wagner teaches that the positive and negative roller configuration improves the texture of the resulting product (Column 2, lines 45-51). It is particularly advantageous to use rollers for the positive and negative rollers that include a metal core and whose roll sleeve surface is formed by a plastic coating of the roller core. Such a plastic sleeve can, in particular, be engraved by laser, whereby the roller may be quickly and cheaply provided with any type of pattern. Since an engraving laser may be very accurate and fully automated, the pattern can be applied with such high precision to the extent that it is possible to provide the plastic-coated surfaces of the positive and negative rollers with very fine patterns that engage each other (Column 2, line 61 – Column 3, line 4). It 

Claim 12. Gombash discloses the method of claim 1 but does not explicitly disclose a value for the hardness of the portion of the first surface of the metal upper roller 45/75, or specifically that the hardness is between about 48 HRC and about 58 HRC.
Wagner discloses a method and device for producing a non-woven web, wherein the web is passed through a roller stack comprising rollers 10a and 10b which are a positive and a negative roller such that protuberances such as strips and projections arranges on the surface of one of the rollers mesh with matching grooves and cavities on the surface of the opposite roller to give the web a texture (Column 2, lines 45-57). The rollers of the roller pair can be made of metal. In particular, the metal for both rollers should possess the same Rockwell (HRC) hardness exceeding 50 HRC (Column 2, lines 58-60).
Since Wagner teaches a crimping roller made of metal having a Rockwell (HRC) hardness exceeding 50 HRC (Column 2, lines 58-60), it would have been obvious to one of ordinary skill in the art before the effective filing date that the metal upper roller 45/75 of Gombash may likewise be constructed of a metal having a Rockwell (HRC) hardness exceeding 50 HRC, since selection of a known material based on its suitability for its intended use supports a prima facie obviousness (See MPEP §2144.07). .


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gombash (US 2006/0053593) in view of Celanese (GB 1047166).
Claims 9 and 10. Gombash discloses the method of claim 1 but does not explicitly disclose the further steps of gathering the crimped sheet of material and forming a rod.
Celanese discloses a different method of crimping a cellulosic tow, wherein the opened (crimped) tow enters a plasticizing chamber 66 and is then condensed into a relatively small bundle 68 which is wrapped in paper 69 to provide a continuous rod 70. The rod 70 is then cut at 71 into filter plugs 72 of predetermined length to be collected at 73 to be cured and incorporated into cigarettes at 74 in a conventional manner (Page 4, lines 50-63; Figure 10).
Since Calenese teaches the final steps of converting treated tow into an end product (Page 4, lines 50-53), it would have been obvious to one of ordinary skill in the art before the effective filing date that the tow of Gombash may be further treated as disclosed by Celanese in order to produce a filter plug for a cigarette.
Claim 11. Modified Gombash discloses the method of claim 9 wherein the tow is bundled, wrapped, and cut at 71 into filter plugs 72 of predetermined length to be collected at 73 to be cured and incorporated into cigarettes at 74 in a conventional .


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gombash (US 2006/0053593).
Claim 13. Gombash discloses that silicone rubber may be used, in another embodiment of this invention, as the material of the smooth surface rollers 50, 80 (second roller). In one of the embodiments of this invention the silicone rubber has a Shore A hardness of 40 to 90 ([0027]). Since the range 40 to 90 SHORE A overlaps the claimed range of about 70 and about 94 SHORE A, a prima facie case of obviousness exists (MPEP 2144.05(I)).
Claim 14. Gombash discloses that a gap or nip (distance between rollers) in the roller pair may be adjustable along a yoke 70 ([0020]; Figure 4). While Gombash does not explicitly disclose that the distance between the rollers is selected based upon the material of the tow 15 (continuous sheet of material), it would have been obvious to one of ordinary skill in the art before the effective filing date that the distance between the rollers is a variable that is expected to be adjusted based upon a number of factors .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Gombash and Wagner both disclose a roller comprising a metal (or other material) core with a roll sleeve surface formed by a plastic coating or rubber cover (first layer) (Gombash [0025]) (Wagner Column 2, lines 61-64). However, neither Gombash nor Wagner disclose that the rubber cover/plastic coating has a second additional layer of material applied thereon such that the roller comprises a surface having a first and second layer of material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A WILL/Examiner, Art Unit 1747            


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747